Citation Nr: 0736892	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  07-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
(A&A) or at the housebound rate.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and K.D.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to December 1957, from March 1958 to May 1958 
and from August 1958 to October 1961.  He was awarded the 
Purple Heart.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from March 2004 and March 
2006 rating decisions by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a Travel Board hearing was held before the undersigned; 
a transcript of this hearing is of record.  In October 2007, 
the Board granted a motion to advance the case on the Board's 
docket due to the veteran's advanced age.

During the September 2007 Travel Board hearing, the veteran 
provided testimony on the issue of service connection for a 
low back disability.  As discussed below, this issue was 
withdrawn by the veteran in October 2006.  The September 2007 
hearing testimony does not constitute a timely filed new 
appeal as to the issue withdrawn, see 38 C.F.R. § 20.204(c), 
because the period to file a timely appeal of the March 2004 
rating decision expired in 2005.  See 38 U.S.C.A. § 7105.  
The matter of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disability is referred to the RO 
for any appropriate action.


FINDINGS OF FACT

1.  It is reasonably shown that due to his service connected 
disabilities the veteran requires regular personal care 
assistance from another person.

2.  In October 2006, prior to the promulgation of the Board's 
decision in the appeal, the veteran withdrew his appeal with 
respect to the issues of entitlement to service connection 
for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to SMC based on 
the need for A&A are met.  38 U.S.C.A. §§ 1114, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2007).  

2.  As the veteran has withdrawn his substantive appeal in 
the matter of entitlement to service connection for a low 
back disability, the Board has no jurisdiction to consider an 
appeal in this matter. 38 U.S.C.A. §§ 7104, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  With regard to the claim for SMC, as the 
disposition below is favorable to the veteran, there is no 
need to discuss the impact of the VCAA.  With regard to the 
issue of entitlement to service connection for a low back 
disability, given the veteran's expression of intent to 
withdraw his appeal, no further discussion of the impact of 
the VCAA on this matter is necessary.

II.  SMC

The veteran seeks SMC based on the need for A&A, or at the 
housebound rate.  Compensation at the A&A rate is payable 
when the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Determinations as to the need for regular aid and attendance 
are factual and must be based upon the actual requirements 
for personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
The inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without assistance.  The inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect a claimant from hazards or dangers incident 
to one's daily environment.  It is not required that all of 
the disabling conditions enumerated be present before a 
favorable rating is made.  The particular personal functions 
that the claimant is unable to perform should be considered 
in connection with his condition as a whole.  It is only 
necessary that the claimant be so helpless as to be in need 
of regular aid and attendance, not that there is a constant 
need.  "Bedridden" constitutes a condition which, through its 
essential character, actually requires that an individual 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed, or that a physician has prescribed bed rest for 
a lesser or greater portion of the day will not suffice.  38 
C.F.R. § 3.352(a).  

To establish entitlement to SMC based on housebound status 
under 38 U.S.C.A. § 1114(s), the evidence must show that the 
veteran has a single service-connected disability evaluated 
as 100 percent disabling and additional service-connected 
disability or disabilities, evaluated 60 percent or more 
disabling, that are separate and distinct from the 100 
percent service-connected disability and involve different 
anatomical segments or bodily systems; or, the veteran has a 
single service-connected disability evaluated as 100 percent 
disabling, and due solely to service-connected disability or 
disabilities, the veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i). 
A review of the record reveals that service connection is 
currently in effect for the following: schizophrenia, rated 
as 100 percent disabling; bilateral hearing loss disability, 
rated as 20 percent disabling; gastritis, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; scars of 
the back, right leg and arm, rated as noncompensably 
disabling; residuals of a fractured right fibula, rated as 
noncompensably disabling.  A 100 percent combined disability 
rating has been in effect since September 1982.  [From 
December 1974 through August 1982 the veteran was assigned a 
total disability rating based on individual unemployability.]

The evidence includes a January 2006 VA aid and attendance or 
housebound examination report.  The examination report notes 
the veteran's complaints of chronic diarrhea and abdominal 
pain for 10 years.  He also reported frequent episodes of 
fecal incontinence and has to wear diapers.  In addition, the 
veteran reported memory problems.  It was noted that the 
veteran was then 88 years old.  In addition to his service-
connected disabilities, he reported a history of colon 
cancer.  The examiner noted that the veteran arrived at the 
examination, in a wheelchair, with the help of a friend who 
drove him to the hospital as he cannot drive.  The veteran 
used a wheelchair most of the time.  He indicated that he was 
able to ambulate minimally with crutches, but that this 
caused a lot of pain.  He reported that he lived with his 
granddaughter, who took care of him (dressing, bathing and 
preparing meals).  The veteran reported that he was not able 
to leave the house without assistance.  He denied being 
bedridden.  He indicated that he could feed himself.  He 
reported that he was unable to balance his checkbook or pay 
his bills. 

During the September 2007 Travel Board hearing, it was noted 
that the veteran arrived at the hearing with his caregiver, 
K.D..  Both the veteran and K.D. testified that she dresses 
him, bathes him, shops for him, cleans his house, prepare his 
meals and drives him every place because he is unable to do 
these things for himself.  K.D. testified that the veteran's 
diarrhea is "nonstop sometimes," so she has to constantly 
clean him up. 

In view of the foregoing, the Board finds that the evidence 
of record establishes that the veteran requires aid and 
attendance of another person, particularly with resolution of 
all benefit of the doubt in his favor.  There is no question 
that the veteran has multiple medical disabilities, many of 
which are service connected, and some of which are not.  He 
clearly suffers from near constant diarrhea which requires 
the assistance of another person to clean him, his clothes 
and his house, particularly in light of his service-connected 
mental impairment.  While there is no definitive medical 
opinion of record attributing the diarrhea to the veteran's 
service-connected gastritis (rather than a non-service-
connected disability), the veteran's caregiver has provided 
credible testimony that he requires the care of another 
person due to his service-connected disabilities.  The Board 
finds that the service-connected disabilities, in 
combination, reasonably render the veteran in need of 
assistance from others in attending to most of his basic 
daily needs.  The evidence is at least in relative equipoise.  
Resolving reasonable doubt in  the veteran's favor, the Board 
concludes that A&A is warranted.  

The Board need not decide whether the veteran is entitled to 
SMC at the housebound rate as that matter is moot, SMC based 
on the need for A&A being the greater monetary benefit.  
Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. § 1114(s).  

III.  Service Connection for a Low Back Disability

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204.  When an 
appellant does so, the withdrawal effectively creates a 
situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal.  A 
dismissal is appropriate in such a case.  38 U.S.C.A. §§ 
7104, 7105(d).

Withdrawal may be made by the appellant or by his authorized 
representative.  Except for appeals withdrawn on the record 
at a hearing, appeal withdrawals must be in writing.  Until 
the appeal is transferred to the Board, an appeal withdrawal 
is effective when received by the agency of original 
jurisdiction.  Withdrawal of an appeal will be deemed a 
withdrawal of the Notice of Disagreement and, if filed, the 
Substantive Appeal, as to all issues to which the withdrawal 
applies.  Withdrawal does not preclude filing a new Notice of 
Disagreement and, after a Statement of the Case is issued, a 
new Substantive Appeal, as to any issue withdrawn, provided 
such filings would be timely under these rules if the appeal 
withdrawn had never been filed.  38 C.F.R. § 20.204.

In a statement received by the RO in October 2006, the 
veteran's representative indicated that the veteran wished to 
withdraw from appellate status the issue of entitlement to 
service connection for a low back disability.  This is 
certainly permissible under the Board's rules of practice.  
See 38 C.F.R. § 20.204.  Given the veteran's clear intent to 
withdraw his appeal in this matter, further action by the 
Board in the matter would not be appropriate.  38 U.S.C.A. § 
7105.


ORDER

SMC based on the need for A&A is granted, subject to the 
regulations governing payment of monetary awards.  

The appeal in the matter of entitlement to service connection 
for a low back disability is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


